Opinion issued September 11, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01196-CV
____________

YUMA PETROLEUM COMPANY, YUMA RESOURCES, INC., GULF STATES
PRODUCTION COMPANY, YUMA EXPLORATION AND PRODUCTION
COMPANY, INC. AND SAM L. BANKS, Appellants

V.

ROEMER OIL COMPANY, LAMAR B. ROEMER, ROEMER-SWANSON
ENERGY CORPORATION, AND SWANSON OIL & GAS, INC., Appellees

* * * * * * * * ** * * * ** * *

ROEMER OIL COMPANY AND LAMAR ROEMER, Appellants

V.

YUMA PETROLEUM COMPANY, YUMA RESOURCES, INC., GULF STATES
PRODUCTION COMPANY, YUMA EXPLORATION AND PRODUCTION
COMPANY, INC. AND SAM L. BANKS, Appellees



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 9740540



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss their respective appeals.  No
opinion has issued.  Accordingly, the motion is granted, and the appeals are
dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Alcala.